Citation Nr: 1722106	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO. 13-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for arthritis of the left knee.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for residuals of a bilateral frozen feet disorder.

4. Entitlement to service connection for residuals of a bilateral frozen hand disorder.

5. Entitlement to a compensable disability rating for service connected hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD and residuals of a bilateral frozen foot and hand condition, as well as entitlement to a compensable disability rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee arthritis was not caused or aggravated by any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a March 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2011 VA examiner performed an in-person examination. In addenda medical opinions dated in August 2011 and October 2011, the VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examination and addenda medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Arthritis of the Left Knee

The Veteran contends his current left knee arthritis is a result of an injury he sustained in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran was diagnosed with mild degenerative joint disease of the left knee in June 2011. He contends that his left knee arthritis is a result of an injury in service. The Veteran's service treatment records reflect that he strained his knee in October 1953. However, the preponderance of the evidence is against the Veteran's claim.

Upon VA examination in July 2011, the VA examiner noted that the Veteran had a left knee strain in service, but x-rays done at the time were normal. The examiner further noted that the Veteran's September 1955 separation examination was absent of any mention of knee pain. In the August 2011 addendum opinion, the examiner noted the Veteran injured his knee after separation while working as a roofer, and after sustaining post-service bullet injuries in 1960's and in 2011. 

The examiner opined that the Veteran's left knee disorder was not etiologically related to his active service due to the normal x-ray in service, the absence of symptoms at separation, and the Veteran's subsequent injuries after separation from service. 

The July 2011 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided medical opinions supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and left knee arthritis. The Veteran first sought service connection for this condition in January 1957 after a left knee anthrotomy. Upon VA examination in August 1957, the VA examiner opined that there was no evidence of a left knee disability, and the Veteran was denied service connection. The Veteran did not seek treatment for his knee again until August 1989, where he injured his legs and ankles after jumping out of a window. The Veteran again injured his left knee after being shot in his left foot in July 2011. The Veteran's September 1955 separation examination was absent of any left knee disorder. The Veteran was first diagnosed with degenerative joint disease of his left knee in July 2011, more than 55 years after separation.

The Veteran submitted a lay statement in support of his claim from his ex-wife stating the Veteran frequently complained of knee pain and difficulty prior to his anthrotomy in January 1957. She further stated that the Veteran had intermittent difficulty with his knee, and at times it would give way, causing him to fall. . However, while the Veteran's ex-wife has attempted to establish a nexus through her own lay assertions, she is not competent to offer an opinion as to the etiology of the Veteran's left knee arthritis due to the medical complexity of the matter involved. Orthopedic disorders require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran's ex-wife is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between the Veteran's current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of left knee arthritis in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for left knee arthritis may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's left knee arthritis and his active service, the Board finds that the Veteran's claimed disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for arthritis of the left knee is denied.


REMAND

In his April 2017 hearing testimony, the Veteran contended that his symptoms related to his bilateral hearing loss had worsened since his September 2015 VA audiological examination. The Veteran is competent to allege such worsening. Therefore, a new VA examination is necessary to assist in determining the current nature and severity of the Veteran's bilateral hearing loss.

Additionally, in his April 2017 VA form 9, the Veteran requested a videoconference hearing on the issues of entitlement to service connection for PTSD and residuals of a bilateral frozen foot and hand disorder. A hearing has not yet been held on these issues.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. RETURN THE CLAIM TO THE VA EXAMINER WHO CONDUCTED THE SEPTEMEBR 2015 EXAMINATION AND schedule the Veteran for an additional appropriate VA audiological examination to determine the current severity of his bilateral hearing loss. If the examiner is not available, refer the claim to an appropriately qualified examiner. The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings. 

THE EXAMINER MUST SPECIFICALLY OPINE AS TO THE VALIDITY OF ANY HEARING TESTS AS TO THIS VETERAN AND ANY REPORTED WORSENING OF THE DISORDER OCCURRING SINCE SEPTEMEBR 2015.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

5. Schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for PTSD and residuals of a bilateral frozen foot and hand condition at the appropriate RO at the earliest available opportunity. Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2016).

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


